El Juez Asociado Señor Martínez Torres
emitió la opinión del Tribunal.
 Atendemos hoy un asunto que ha causado confu-sión y ha sido objeto de dictámenes contradictorios en el Tribunal de Apelaciones. Hemos resuelto que si se pre-senta una moción que interrumpe el término para apelar, este se reanuda cuando la Secretaría del Tribunal de Pri-mera Instancia notifica adecuadamente el dictamen de ese foro con respecto a la moción interruptora. Por consi-guiente, si se notifica el archivo en autos del dictamen de manera equivocada, sin advertir a la parte que a partir de ese momento tiene derecho a apelar, la notificación es inadecuada. No es hasta que se haga la notificación de la manera correcta que se reanuda el plazo para apelar. Así lo resolvimos recientemente en Dávila Pollock et als. v. R.F. Mortgage, 182 D.P.R. 86 (2011), ante la notificación de una resolución que resolvió una moción al amparo de la Regla 43.3 de Procedimiento Civil de 1979 (32 L.P.R.A. Ap. III).
Ahora resolvemos, por un fundamento idéntico, que la misma norma aplica cuando se notifica incorrectamente la resolución que resuelve una moción instada al amparo de la Regla 47 de Procedimiento Civil de 1979 (32 L.P.R.A. Ap. *717III) o su equivalente, la Regla 47 de Procedimiento Civil de 2009 (32 L.P.R.A. Ap. V). Por esta razón, resolvemos que la parte peticionaria presentó su recurso oportunamente en el Tribunal de Apelaciones, revocamos la sentencia de ese foro y le devolvemos el caso para que atienda sus méritos.
I
La parte peticionaria, el Plan de Bienestar de Salud de la Unión de Carpinteros de Puerto Rico (el Plan), presentó una demanda por cobro de dinero contra tres compañías fiadoras: Seaboard Surety Company, Liberty Mutual Insurance Company y American International Insurance Company. Reclamó ciertas aportaciones al plan médico y de vida de los carpinteros unionados que trabajaban en varios proyectos de construcción de la fiada Redondo Construction Company.
El Tribunal de Primera Instancia dictó sentencia suma-ria porque, a su juicio, la obligación no estaba garantizada por los contratos de fianza que suscribieron las compañías demandadas y recurridas. Copia de la notificación de la sentencia se archivó en autos el 3 de agosto de 2009.
Diez días después, el 13 de agosto de 2009, el Plan pre-sentó una moción de reconsideración. Aunque el título de la moción indicaba que también era una solicitud de deter-minaciones de hecho adicionales según la Regla 43.3 de Procedimiento Civil de 1979, supra, su lectura nos con-vence de que se trataba en verdad de una moción de recon-sideración al amparo de la Regla 47 de Procedimiento Civil de 2009, supra. Es evidente también que el foro primario consideró la moción conforme a la Regla 47 al acogerla y pedirle a la parte demandada y recurrida que replicara.
Luego de que la parte demandada y recurrida se opu-siera a la moción de reconsideración, el Tribunal de Pri-mera Instancia emitió un dictamen el 18 de septiembre de 2009, notificado a las partes el 28 de septiembre siguiente. *718El tribunal expresó con respecto a la oposición: “Como se pide. Se mantiene dictamen notificada [sic].” Apéndice del Recurso de certiorari, pág. 326. La notificación se efectuó con el formulario OAT-750, diseñado para notificar órdenes y resoluciones.
Cuatro días después de que el tribunal notificó su reso-lución, el Plan solicitó término para replicar a la oposición. Alegó que ésta le fue notificada tardíamente. A pesar del dictamen emitido, el tribunal concedió el plazo que el Plan solicitó y este último presentó su réplica.
Luego de considerar los planteamientos del Plan, el Tribunal de Primera Instancia dictó una orden el 8 de diciem-bre de 2009, mediante la cual declaró “no ha lugar” la ré-plica a la oposición. El archivo en autos de copia de esta resolución se notificó el 10 de diciembre de 2009. La noti-ficación se tituló “Notificación de Archivo en Autos de la Resolución de Moción de Reconsideración”. Para ello, además del formulario OAT-750, el tribunal utilizó el for-mulario OAT-082. Este último apercibe a la parte perjudi-cada de su derecho a apelar.
En efecto, el Plan apeló la sentencia el 8 de enero de 2010, es decir, dentro de los treinta días siguientes a la fecha del archivo en autos de copia de la notificación de la segunda resolución del Tribunal de Primera Instancia. Evi-dentemente, el Plan acató el aviso de la notificación de esa segunda resolución, que indicaba que a partir de entonces tenía derecho a apelar.
En cambio, el Tribunal de Apelaciones, Región Judicial de San Juan, concluyó que el recurso era tardío porque el término para apelar comenzó cuando se notificó la primera resolución y no la segunda. Por esa razón el foro interme-dio se declaró sin jurisdicción y desestimó el recurso. En reconsideración, el tribunal reafirmó su dictamen.
Por ello, el Plan recurrió ante nos oportunamente. Se-ñala que no fue hasta que se notificó la segunda resolución que se le comunicó un dictamen con la finalidad y certeza *719necesanas para poder apelar. El 3 de diciembre de 2010 expedimos el auto de certiorari. Luego de recibir la posición de ambas partes por escrito, resolvemos la controversia que se trajo a nuestra atención: ¿Tenía jurisdicción el Tribunal de Apelaciones o la apelación se presentó fuera de término?
I — I
La norma que aquí sentamos acerca del efecto de la uti-lización del formulario incorrecto para notificar una reso-lución que reinicia el término para apelar aplica por igual a los casos tramitados según las Reglas de Procedimiento Civil de 2009, supra. Atm así, debemos señalar, de entrada, que la controversia de autos se tramitó según las entonces vigentes Reglas de Procedimiento Civil de 1979, supra. Se-gún la Regla 47 de ese cuerpo de normas procesales, la presentación de una moción de reconsideración interrum-pía el término para apelar solamente si el Tribunal de Pri-mera Instancia la acogía antes de resolverla. En cambio, si el tribunal denegaba la moción de plano, esta no interrum-pía el plazo para apelar la sentencia. Así pues, la discusión que sigue hará referencia a las reglas de 1979 porque bajo ellas se tramitó el caso y se resolvieron los asuntos proce-sales que revisamos hoy. La norma de retroactividad de las reglas procesales no aplica “en cuanto a cuestiones que ya fueron dilucidadas bajo la antigua norma”. Morales et al. v. Marengo et al., 181 D.P.R. 852, 859, esc. 4 (2011).
Conforme a las reglas procesales vigentes entonces, el término para apelar se interrumpió al acogerse la solicitud de reconsideración y se reinició cuando el Tribunal de Pri-mera Instancia resolvió la moción y archivó en autos copia de la notificación de su dictamen. Reglas 47 y 53.1(g) de Procedimiento Civil de 1979 (32 L.P.R.A. Ap. III); Insular Highway v. A.I.I. Co., 174 D.P.R. 793 (2008); Castro v. Sergio Estrada Auto Sales, Inc., 149 D.P.R. 213 (1999); Rodrí-*720guez Rivera v. Autoridad Carreteras, 110 D.P.R. 184 (1980). Véase, e.g., la Regla 52.2(e) de Procedimiento Civil de 2009 (32 L.P.R.A. Ap. V). El Tribunal de Apelaciones entendió que en este caso el plazo para apelar comenzó con la noti-ficación de la primera resolución del Tribunal de Primera Instancia, el 28 de septiembre de 2009. El foro intermedio se equivocó.
El término para apelar comenzó al archivarse en autos el 10 de diciembre de 2009 una copia de la notificación de la segunda resolución del Tribunal de Primera Instancia referente al trámite en reconsideración. El foro apelativo intermedio entendió que esa segunda resolución era inofi-ciosa porque ya el Tribunal de Primera Instancia había declarado “como se pide” la oposición que solicitaba que se declarara “sin lugar” la moción de reconsideración y, ade-más, manifestó que mantenía en vigor su sentencia. Ade-más, señaló que la notificación de la primera resolución fue eficaz aunque no contenía la advertencia del derecho a apelar que consta en el formulario OAT-082. Se basó en nuestra Sentencia en Moreno González v. Coop. Ahorro Añasco, 177 D.P.R. 854 (2010). Esa Sentencia no constituye precedente.
El Plan nos señala que la primera resolución no tenía certeza, lo que se evidencia, a su juicio, con la prórroga que le concedió después el foro primario para replicar a la opo-sición la moción de reconsideración. Ese argumento no es convincente. La primera resolución señala sin ambages que se mantiene en vigor la sentencia del tribunal. Una vez se notifica debidamente una resolución como esa, la parte debe saber que se ha resuelto la moción de reconsi-deración y, por ende, se ha reiniciado el término para apelar. Cualquier trámite ulterior en el Tribunal de Pri-mera Instancia no interrumpe ese plazo, pues así lo dic-taba la Regla 53.1, supra, y ahora la Regla 52.2, supra.
Ahora bien, esta norma está predicada en la notificación adecuada de la resolución del tribunal. Por eso, en *721el pasado hemos atisbado que la confusión creada por el tribunal al notificar incorrectamente la resolución de la moción interruptora del plazo apelativo impide que ese tér-mino se reanude, a menos que se trate de un error ofici-nesco que se pueda enmendar con efecto retroactivo (nunc pro tune). Ramos Ramos v. Westernbank, 171 D.P.R. 629 (2007) (Sentencia). Entre esos errores se encuentran los que ocurren “por inadvertencia u omisión, o errores meca-nográficos, o que no puedan considerarse que van a la sus-tancia de la sentencia, orden o resolución, ni que se rela-cionan con asuntos discrecionales”. (Énfasis suprimido.) S.L.G. Coriano Correa v. K-Mart Corp., 154 D.P.R. 523, 529 (2001). Lo mismo se puede decir de los “errores del [S]ecretario del tribunal al anotar la sentencia”. íd., pág. 530.
También hemos señalado que no enviar copia de la sen-tencia, orden o resolución con la notificación del archivo en autos no afecta la efectividad de la notificación. Barletta v. Tribunal Superior, 100 D.P.R. 690 (1972). En cambio, he-mos resuelto que la notificación hecha solamente a un abo-gado que con la autorización del tribunal dejó de represen-tar a una parte, y la notificación a mía dirección incorrecta, distinta a la que consta en autos, es como si nunca se hu-biese hecho la notificación. Vélez v. A.A.A., 164 D.P.R. 772, 790 esc. 15 (2005); Rodríguez Mora v. García Lloréns, 147 D.P.R. 305 (1998).
El término para apelar es improrrogable, “transcurre inexorablemente y el tribunal no tiene jurisdicción para entender en un recurso presentado fuera de éste, no importa las consecuencias procesales que su expiración” conlleve. Vélez v. A.A.A., supra, pág. 786.
Es debido al carácter fatal de este término que hemos indi-cado que es “imprescindible la pronta y correcta notificación” de las sentencias, ya que según dispone la Regla 53.1 de Pro-cedimiento Civil, ante, [el plazo para apelar] comienza a de-cursar a partir del archivo en autos de copia de la notificación. *722(Énfasis suprimido.) Vélez v. A.A.A., supra, pág. 786, citando a Martínez, Inc. v. Abijoe Realty Corp., 151 D.P.R. 1, 7 (2000).
El archivo en autos de copia de la notificación no es un mero requisito de forma. Martínez, Inc. v. Abijoe Realty Corp., supra, pág. 8; Falcon Padilla v. Maldonado Quirós, 138 D.P.R. 983, 989 (1995). “[Cjonstituye la constancia oficial de la notificación que la ley requiere ....” Asociación Cooperativa v. Navarro, 70 D.P.R. 929, 932 (1950). Por eso la Regla 46 de Procedimiento Civil de 1979 (32 L.P.R.A. Ap. III), establecía claramente que la sentencia no surtiría efecto hasta que se archivara en autos una copia de su notificación y que el término para apelar empezaría a correr a partir de la fecha de ese archivo. Lo mismo dis-pone la Regla 46 de Procedimiento Civil de 2009 (32 L.P.R.A. Ap. V). Véase, además, Vélez v. A.A.A., supra, pág. 788.
La notificación de un dictamen judicial final es un requisito con el que se debe cumplir de modo tal que el ciudadano afectado se pueda enterar de la decisión final que se ha tomado en su contra. Así lo exige el debido procedimiento de ley. Río Const. Corp. v. Mun. de Caguas, 155 D.P.R. 394, 405 (2001); Nogama Const. Corp. v. Mun. de Aibonito, 136 D.P.R. 146, 152 (1994).
De forma reiterada hemos apuntalado que el deber de noti-ficar a las partes no constituye un mero requisito. Su impor-tancia radica en el efecto que tiene dicha notificación sobre los procedimientos posteriores al dictamen final emitido en un proceso adjudicativo. La falta de una debida notificación po-dría afectar el derecho de una parte a cuestionar el dictamen emitido y debilita las garantías del debido proceso de ley. Dá-vila Pollock et ais. v. R.F. Mortgage, supra, pág. 94.
En fin, la notificación “es ‘parte integral de la actuación judicial’ y ‘requisito sine qua non de un ordenado sistema judicial’”. Vélez v. A.A.A., supra, pág. 789, citando a Caro v. Cardona, 158 D.P.R. 592, 599 (2003). “En reiteradas ocasiones hemos expresado que el propósito que sirve la no-*723tificación es proteger ‘el derecho de procurar la revisión judicial de la parte afectada por un dictamen a quo adverso’.” (Enfasis suprimido.) Velez v. A.A.A., supra, pág. 789, citando a Hosp. Dr. Domínguez v. Ryder, 161 D.P.R. 341, 345 (2004). Por eso hemos señalado que la omisión de los requisitos for-males de la notificación “puede conllevar graves consecuen-cias, demoras e impedimentos en el proceso judicial, como también crear un ambiente de incertidumbre sobre cuándo comienza a transcurrir el término para acudir a un tribunal de mayor jerarquía para revisar el dictamen recurrido”. Dávila Pollock et ais. v. R.F. Mortgage, supra, pág. 94.
Amparados en lo anterior, hemos resaltado la importan-cia de utilizar el formulario correcto —que contiene la ad-vertencia del derecho de apelar— cuando se notifica a las partes la resolución que reanuda el término para apelar un dictamen final del Tribunal de Primera Instancia. En Dá-vila Pollock, supra, resolvimos que el término para apelar una sentencia del foro primario se inicia cuando se notifica con el formulario correcto la resolución que resuelve una moción de determinaciones de hecho adicionales, al am-paro de la Regla 43.3 de Procedimiento Civil, supra. Véase, e.g., la Regla 43.1 de Procedimiento Civil de 2009 (32 L.P.R.A. Ap. V). “De lo contrario, al no advertirle a las par-tes del término que disponen para ejercer su derecho de apelación, la notificación emitida mediante el formulario incorrecto sería catalogada como defectuosa y el término para apelar no comenzaría a transcurrir.” Dávila Pollock et ais. v. R.F. Mortgage, supra, pág. 96. Hoy resolvemos que esa norma aplica de igual modo y por el mismo funda-mento a las resoluciones que resuelven una moción al am-paro de la Regla 47 de Procedimiento Civil, supra. Ambas mociones, presentadas debida y oportunamente, interrum-pen el plazo para apelar. Por ende, como señala la parte peticionaria, es imprescindible que la notificación de la re-solución que resuelve una de esas mociones contenga la certeza necesaria para advertir tanto a las partes como al *724Tribunal de Apelaciones que se reinició el término jurisdic-cional para apelar. Véase Recurso de certiorari, págs. 19-20.
Por consiguiente, concluimos que el término para apelar al foro intermedio comenzó cuando se archivó en autos una copia de la notificación de la resolución referente a la mo-ción de reconsideración, mediante el formulario OAT-082. Este formulario contiene la advertencia de que se reinició el plazo para apelar. Así, pues, el término de treinta días para apelar que establecía la Regla 53.1(a) de Procedi-miento Civil de 1979, supra, comenzó cuando se archivó en autos una copia de la segunda notificación, el 10 de diciem-bre de 2009. Por lo tanto, el Plan apeló a tiempo, el 8 de enero de 2010. Es decir, el Plan apeló dentro de los treinta días del archivo en autos de copia de la notificación co-rrecta de la resolución que resolvió la moción instada al amparo de la Regla 47 de 2009, supra.
El Tribunal de Primera Instancia actuó bien al emitir una segunda resolución y notificarla mediante el formula-rio OAT-082, que advirtió a las partes del reinicio del tér-mino para apelar. Al proceder así, el foro primario salva-guardó las garantías procesales del Plan, que emanan del debido proceso de ley y que no se observaron en la notifi-cación de la primera resolución. Al no hacer esta distinción, el Tribunal de Apelaciones incidió cuando se declaró sin jurisdicción para atender el recurso.
III
Por los fundamentos expuestos, se revoca el dictamen del Tribunal de Apelaciones objeto de este recurso y se de-vuelve el caso a ese foro para que lo atienda en los méritos.

Se dictará sentencia de conformidad.

El Juez Presidente Señor Hernández Denton disintió de este caso por las mismas razones que lo llevaron a emitir una opinión disidente en Dávila Pollock et aLs. v. R.F. Mortgage, 182 D.P.R. 86 (2011), decisión en la que se adoptó la *725norma que el Tribunal aplica hoy. Se reafirma, pues, en su criterio de que, al privilegiar la forma de una notificación sobre la sustancia de la orden o resolución que se notifica, se relajan los requisitos de competencia y diligencia que deben regir en nuestro ordenamiento procesal civil. La Juez Asociada Señora Rodríguez Rodríguez se unió al disenso del Juez Presidente Señor Hernández Denton. La Jueza Asociada Señora Fiol Matta no intervino. El Juez Asociado Señor Rivera García no interviene.